Name: Commission Regulation (EEC) No 2343/78 of 6 October 1978 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 10 . 78 Official Journal of the European Communities No L 282/ 13 COMMISSION REGULATION (EEC) No 2343/78 of 6 October 1978 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products 1 . Article 1 (3) is replaced by the following : '3 . In the communications the following particu ­ lars shall also be given : A. The total import or export trade for each NIMEXE code, or where appropriate each tariff subheading of the Common Customs Tariff, during the reference period, subdivided into :  trade between Member States and  trade with third countries. B. As regards monthly reports, the particulars required by paragraph 1 and by subparagraph A of this paragraph, cumulatively for the calendar year. C. In respect of those products for which the statis ­ tical value is communicated, the unit value per 100 kilograms for each item required by para ­ graphs 1 and 2 and by subparagraphs A and B of this paragraph . However, in respect of products classified under subheadings 01.05 A and 04.05 A I a) of the Common Customs Tariff and mentioned under ' III Eggs and poultry' in Annex I, the unit value shall be shown per 1000 items. 3a. The particulars referred to in paragraphs 1 , 2 and 3 shall be communicated in accordance with the model layout shown in Annex II . They shall be broken down into the sectors shown in Annex I.' 2. Annex II is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 April THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 709/78 (2 ), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations establishing common organi ­ zations of the markets in agricultural products, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose (3), as last amended by Regulation (EEC) No 706/78 (4), and in particular Article 10 thereof, Whereas Regulation (EEC) No 1188/77 of 3 June 1977 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products (5), as amended by Regula ­ tion (EEC) No 2837/77 (6), lays down which data shall be communicated to the Commission ; Whereas experience has shown that the manner in which these data are presented should be improved ; whereas Regulation (EEC) No 1188/77 should there ­ fore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1188/77 is amended as follows : 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 94, 8 . 4. 1978 , p. 9 . (3) OJ No L 134, 28 . 5 . 1977, p. 4. (4) OJ No L 94, 8 . 4. 1978, p. 5 . (5 ) OJ No L 138, 4. 6 . 1977, p . 12. (*&gt;) OJ No L 327, 20 . 12. 1977, p . 20 . No L 282/ 14 Official Journal of the European Communities 7. 10 . 78 ANNEX II Monthly / 10 day ( ! ) report on imports and exports of certain agricultural products From : (Member State) Period : (day) (2) (month) (year) Sector : Sent : (date) IMPORTS EXPORTS NIMEXE code or CCT reference (3 ) Country code (4) Reference period Cumulative (7) Reference period Cumulative (7) Quantities Statisticalvalue (5) Unit value per 100 kg/ items (') Quantities Statisticalvalue (5 ) Unit value per 100 kg/ items (*) Quantities Statisticalvalue (5) Unit value per 100 kg/ items (') Quantities Statisticalvalue (5) Unit value per 100 kg/ items (') 1 2 3 4 5 6 7 8 9 10 11 12 13 14 A. Trade between Member States Total for each code : 1 1 B. Trade with third countires Total for each code : Total for A -I- B (for each code) : Notes : (') Delete as appropriate . (2) Only for use on 10-day reports . (3) Reports should be in NIMEXE code order and in country code order within each NIMEXE code. CCT reference is to be used only where data are given for subdivisions of NIMEXE positions . (4 ) NCP code number for countries of origin , provenance or destination . (5 ) Indicate currency in words at head of column . (6) Only for use where statistical value is required . ( 7) Indicate for monthly report the cumulative information for the calendar year and for 10-day report the cumulative information for the calendar month .